lN THE SUPREME COURT OF PENNSYLVANlA
EASTERN D|STR|CT

SCHOOL D|STR|CT OF PH|LADELPH|A 1 No. 64 EAL 2014

v.  Petition for Allowance of Appeal from the
: Order of the Commonwealth Court

woRKERs' coiviPENsATioN APPEAL
BoARD (HiLToN)

PET|T|ON OF: SH|RLEY H|LTON

ORDER

PER CUR|AM
AND NOW, this 13th day of August, 2014, the Petition for Allowance of Appeal is
GRANTED. The issues, as stated by petitioner, are:

('l) Whether the Commonwealth Court erred as a matter of law in reversing
the WCAB and reinstating the WCJ’s suspension of Petitioner’s disability
benefits as of September 30, 2009, when the employer never issued a
Notice of Ability to Return to Work'?

(2) Whether the Commonwealth Court erred as a matter of law in reversing
the WCAB and reinstating the WCJ’s suspension of Petitioner’s disability
benefits as of September 30, 2009, when there is no competent medical
evidence to establish an ability to return to work by that date'?